          Case 4:20-cv-05640-YGR Document 345 Filed 02/18/21 Page 1 of 4



 1   Mark A. Perry, SBN 212532                              Gary A. Bornstein (pro hac vice)
     mperry@gibsondunn.com                                  gbornstein@cravath.com
 2   GIBSON, DUNN & CRUTCHER LLP                            CRAVATH, SWAINE & MOORE LLP
     1050 Connecticut Avenue, N.W.                          825 Eighth Avenue
 3   Washington, DC 20036-5306                              New York, New York 10019
     Telephone: 202.955.8500                                Telephone: (212) 474-1000
 4   Facsimile: 202.467.0539                                Facsimile: (212) 474-3700

 5   Attorneys for Defendant and                            Attorneys for Plaintiff and Counter-Defendant
     Counter-Plaintiff Apple Inc.                           Epic Games, Inc.
 6
     [Additional Counsel on Signature Page]
 7

 8

 9

10
                                    UNITED STATES DISTRICT COURT
11
                                NORTHERN DISTRICT OF CALIFORNIA
12
                                           OAKLAND DIVISION
13
     EPIC GAMES, INC.,
14
                                              Plaintiff,
15                                                         CASE NO. 4:20-cv-05640-YGR
                           v.
16
     APPLE INC.,                                           ORDER GRANTING
17                                                         STIPULATION BETWEEN EPIC
                                           Defendant.      GAMES, INC. AND APPLE INC.
18                                                         RE: CASE SCHEDULE
19                                                         Civil Local Rule 6-2
20
                                                           The Honorable Yvonne Gonzalez Rogers
21   APPLE INC.,

22                                    Counterclaimant,

23                         v.

24   EPIC GAMES, INC.,

25                                  Counter-defendant.

26

27

28
        STIPULATION BETWEEN EPIC GAMES,                                    Case No. 4:20-cv-05640-YGR
        INC. AND APPLE INC. RE: CASE
     [[DMS:5523042v17:9/29/2020 5:11:55 PM
        SCHEDULE
           Case 4:20-cv-05640-YGR Document 345 Filed 02/18/21 Page 2 of 4


 1                   The Parties, by and through their respective counsel, hereby agree and stipulate as

 2   follows:

 3                   WHEREAS, in its October 6, 2020 Case Scheduling and Pretrial Order, the Court ordered

 4   that February 15, 2021 is the deadline for serving initial expert reports (Dkt. 116);

 5                   WHEREAS, counsel for Apple Inc. and Epic Games, Inc. have conferred and determined

 6   that a minor extension of that deadline would benefit the Parties and the Court

 7                   WHEREAS, no other time modification has been made to the case schedule; and

 8                   WHEREAS, the requested time modification would not have any effect on the schedule

 9   for the case.

10                   NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED among the

11   Parties, by and through their respective counsel, subject to the approval of the Court:

12                   1.      That the deadline for the service of initial expert reports be extended by 24 hours,

13   to February 16, 2021; and

14                   2.      That all other case deadlines remain in place.

15

16                   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

17

18   DATED: February 15, 2021                 By      /s/ Gary A. Bornstein
                                                      CRAVATH, SWAINE & MOORE LLP
19
                                                      Christine A. Varney
20                                                    Katherine B. Forrest
                                                      Gary A. Bornstein
21                                                    Yonatan Even
                                                      Lauren Moskowitz
22                                                    M. Brent Byars
23
                                                      FAEGRE DRINKER BIDDLE & REATH LLP
24                                                    Paul J. Riehle

25                                                    Attorneys for Epic Games, Inc.
26

27

28

        STIPULATION BETWEEN EPIC GAMES,
        INC. AND APPLE INC. RE: CASE                       1                   Case No. 4:20-cv-05640-YGR
     \\dbr.com\Users$\SFUsers\RIEHLEPJ\Documents\Epic
        SCHEDULE                                      v.
     Apple - Stipulation re Case Schedule_104407416_7
         Case 4:20-cv-05640-YGR Document 345 Filed 02/18/21 Page 3 of 4


 1   DATED: February 15, 2021    By    /s/ Mark A. Perry
                                       GIBSON, DUNN & CRUTCHER LLP
 2                                     Theodore J. Boutrous, Jr.
                                       Richard J. Doren
 3
                                       Daniel G. Swanson
 4                                     Mark A. Perry
                                       Veronica S. Lewis
 5                                     Cynthia E. Richman
                                       Jay P. Srinivasan
 6

 7                                     ORRICK, HERRINGTON & SUTCLIFFE LLP
                                       E. Joshua Rosenkranz
 8                                     William F. Stute

 9                                     Attorneys for Apple Inc.

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

      STIPULATION BETWEEN EPIC GAMES,
      INC. AND APPLE INC. RE: CASE           2                    Case No. 4:20-cv-05640-YGR
      SCHEDULE
         Case 4:20-cv-05640-YGR Document 345 Filed 02/18/21 Page 4 of 4


 1   PURSUANT TO STIPULATION, IT IS SO ORDERED.

 2
     DATED: February 18, 2021
            ________________           ______________________________________________
 3
                                               YVONNE GONZALEZ ROGERS
 4                                       UNITED STATES DISTRICT COURT JUDGE

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

      STIPULATION BETWEEN EPIC GAMES,
      INC. AND APPLE INC. RE: CASE          3              Case No. 4:20-cv-05640-YGR
      SCHEDULE
